UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 19-09876-SVW (DFM) Date: March 18, 2020

 

Title Steven Kwon v. J. Gastelo , et al.

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

 

 

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause for Failure to Prosecute

Plaintiff filed his complaint in this matter on November 18, 2019. See Dkt. 1. On
January 2, 2020, Plaintiff filed a first amended complaint. See Dkt. 7. This Court filed an
order directing service of process on four individual Defendants. See Dkt. 11. At the same
time, the Court ordered the Clerk to provide Plaintiff with USM-285 forms and service of
process instructions. See Dkt. 10. The Court also ordered Plaintiff to file, within thirty (30)
days of that order, a Notice of Submission indicating that he had submitted a completed
summons, USM-285 forms, and copies of the f amended complaint to the U.S. Marshal’s
Service. Id. § 3.

Plaintiff's deadline to file his Notice of Submission has expired. Plaintiff has neither
filed his Notice of Submission nor sought an extension of time in which to do so. This
represents a failure to prosecute. Accordingly, within twenty-eight (28) days of this order,
Plaintiff is ORDERED to either (a) show good cause in writing, if any exists, why Plaintiff
did not timely file his Notice of Submission, and why the Court should not dismiss this
action for failure to prosecute and failure to comply with the Court’s prior order; or (b) serve
and file his Notice of Submission in the format specified in the Court’s January 16, 2020

order.

Plaintiff is expressly forewarned that if he fails to do either, the Court will deem
such failure a further violation of a Court order justifying a recommendation of dismissal
and also deem such failure as further evidence of a lack of prosecution warranting a
recommendation of dismissal.

CV-90 (12/02)

CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
